318




    Eon. R. L. Armstrong
1   County AudStor
b   Tom Green county
    San Angelo, Texas
    Dear Sir:
                                          Opinion No. O-75ll
                                          99:   Authori~;~ of the Cadssioners’
                                                court to appotit an assistant
                                                &x?=y ;;tt.trney io aeeist the
           ,                                    Cow&y kttomey ln the general
                                                  erformme    of hk duties other
                                                5han the proseautkn   of tax
                                                miits, end related que6tions.
              'i% have.&%ven cam&al consideration to pour letter of
    November 14, 1946, requeetiug our answer to the following questions:
    .. :
                     Does the Caawissioners9 Court of !Z'oloGreen
         Qnmt~%e     the autharity to a pclzt.zn assistcurt
    : _L &ms@y Attotiey~'to aasl,t #a E-ounty Attorney in tha
       . genwal pecforaaace ef his d&leg, ether than the pre-
           o4outionaf tax      6altB?


                .(a. Is it the obligation   of the County tc pay
           the premkti on the bond of such Assis'taG County Attorney?
                      . If ymw answer to q7 first question 1s An th
                      *w.
           afflrsstive,  what are the stiq  linits for such...agsistsnt      L
           and cut of what fund should'the s;ae be @d?"
                     Artlcla 3902;V.P.C.S., provides   in part 66 fotiowsi
                 %henever any district,    co?rrtp or precir.ct officer
           shal2. requke the services of deputies, assfstants        or
           clerks iu the perfomancc     of his &atlas he shall appl to
           the County ComAasioners'     Court of h5.s county for ant Ko-
           rity to apyoint such deputies, asslstmtt       or clerks,
           stating by sworn application    the number needed, th* posi-
           tlo;l to be filled  and the miouat to b6 paid.      iiaid
           a pllcatlon   shall be accompanied by & statment shwdng
           t &e probable receipts  from fees, comrAsions and compen-
      .                                                                           319


Bon. R.L.Annetroag-P-2


       ration     to be collected   by said office      during the fiscal
      yeer cud the probabledirburreaents
                                       which#hellinelude
      all ralarierur4 mpenees of raidoffloe; and said court
      ahall .&co      its   order authoriaing the appointment of such
                                      olerks and fiirthe compensation
                                    the limltatione herein prescribed
                                      to be ap*ted     as 9.21the dlsore-
      tlon   ef    et&d 8ourt   may be proper 8’ ovided that in no
       base shallthe Cor&ssionere’ Colx or any memberthereof
       attemptto innuenoe   the ap intment of any person as
      deputy assistant or clerk iz any office.     U,pon the entry
      or BUdl order the officers   appi q for such assistants,
      deputier or clerks shall be auti?orieed to appoint them1
      provided that said compensation shsli not exceed the
      t+eclmm amount hereinafter   set out. ,The compensation
      which may bo allowed to the deputies, assistants or olerks
      a-8    named for their services shell be a resoonable one,
      tit~tolxaeed the foIlowIng amountsi , , ;”
          The unambf.guouo lsnguage contained in the foregoing  Article
without question empowers 6he County CommWionerr* Court to authorize
l&c pasty .,Attornby to a point JU assistant Count httcwney    who,  upon
taking the cofl@titut10 n&J o&h of offlce,is slot ned with ail the
    ra and grtbority.of
                      the CouutyAttorney.~  Art.
                                        ~-See    331,Uerieeti
E")
 t~a ta ,s
        l  ~fwe,    we havc.uuiwered
                                   yourMret quesC%onia,the
#lemmaum*        -
         $ec. (b) of Article           3899, Y.A,C.s. , from which we quote ih
pert,r&ads as foUow6t
.
                                       in   Ws   Act,   wh&e he receiver
       a salary as compensation for h&s servic~e, sh+l. be
      'entitled   &nd permitted to purchase or charge to his -..’
    * county al?. reasonable expenses necessary in the
     - hitd..legal eonduut of hit offlce, pmlws    en of fr c%~e
      -bonds,prer@m en fire burglery,     theft robberyinsur-
       ance pro$ecting; public&de, end Lnclud&$ the cost of
       suretybonds for his deputies. . ."
             Thus, &en offiaial  bonds are required to            be executed by
deputy or a&&ant      ccunty officitis,    the county is          liable for the pre-
mium expense involved tf;erein.      Rowever, we know of          no law requiring.
e.n assistsnt County Attorney to execute an official              bond. Therefore,
we answer your second question in the negative.
0011~   8. L. Armstrong - We     3

                                        ,
             Article   3902, Section   3, V.A.C.S.,    prorfdeet
              "Ir: countfes having a population of thirty-sewen
        thousand Biro hundred aud one (37 501) and not UOIWthen
              thOUSarrd
                      (&,(xX))
                             inbabitads,fiI'St
                                             a68il$tWlt 0~'
              dep uty
                   no tto lxGeed Twwaty-03le sllmdred (i2lm.00)
                per amum      other aarlstants  de tits ew clerks
        nmt~e~leed      El&en     liundred (#ldOd# Dolhra     .F
           .           Provided that nothiq- in this Act ahaft be
        oonnstrued LB repeali% 0~ affeS5.y; Sx%S.x 2 of H. 8.
        Nor 6% Chapter 315,Acts 1935, Forty-fcwth    Legislature,
        pace 72i.a
             Soction~9of Xrtiele 3902,mqma, authoriece          the Co*unty Con-
                                       eireuwtanceo,   to increase the aora en-
                                        clerkin the additional amount no e to
                                        of the a&~ allowed under the lawfor
                                                     mmpensetion authori\(ed
                                                  ZLc?not exceed f43600.00.
                                                                         .




             Tp~&,iw    that the foregoing    will    be of assistance   to you, we
remain